IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20973
                        Conference Calendar



ANTHONY R. LUCAS,

                                         Plaintiff-Appellant,

versus

CHARLES BACARISSE,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-504
                       - - - - - - - - - -
                        December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Anthony R. Lucas, Texas prisoner # 665065, appeals from the

district court’s order granting summary judgment in favor of the

defendant, Charles Bacarisse, in Lucas’s civil rights complaint

brought pursuant to 42 U.S.C. § 1983.   Lucas argues that

Bacarisse, the Harris County, Texas, District Clerk, interfered

with his constitutional right of access to the court.

     After close examination of the record, and consideration of

the parties’ arguments, we find no error in the district court’s

ruling granting summary judgment.   Nor do we find any merit in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20973
                                -2-

Lucas’s claim that the district court erred by failing to grant

his request for a stay in the proceedings to allow for further

discovery.   See Exxon Corp. v. Crosby-Mississippi Resources, Ltd,

40 F.3d 1474, 1487 (5th Cir. 1995).   Accordingly, the district

court’s grant of summary judgment is AFFIRMED.